Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is in condition for allowance except for the following formal matters.  
The Abstract stating “The present disclosure is directed to a system” and “In one embodiment, contact” uses phrases which can be implied; the phrases should be changed to “A system” and “Contact”, respectively.  A new Abstract with an amendment to remove such an implied phrase is required and must be presented on a separate sheet, apart from any other text.
In correcting the above-discussed deficiencies, care should be taken not to introduce new matter into the application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance
Claims 1-10, 12-13, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance.  Prior art of record, alone or in combination, fails to disclose the claimed features of each independent claim.  For example, US2016/0242667 (cited in an IDS) discloses in Para. 106 that frequency division multiplexing is used for current carrying electrodes but fails to disclose applying a plurality of drive signals, each drive signal having a unique frequency that is a harmonic of a common base frequency, across different pairs of electrodes of a medical device having a plurality of electrodes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842